DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 7/26/2021 has been considered.
Drawings
The drawings filed on 7/26/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 7/26/2021 are acceptable.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 9, 10, 14 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2008/0128787) in view of Lai (US 2017/0141235).
Regarding claim 1, Kato discloses:
A method comprising: 
forming a fin (elements 5, 7, 9 taken together, ¶0050) on a substrate (1, ¶0050); 
forming a dielectric layer (7) along a central region of the fin, the dielectric layer dividing the fin into a first section (9) above the dielectric layer and a second section (5) below the dielectric layer; 
selectively doping the first section of the fin to form one or more first transistors (30, ¶0050) on the first section of the fin; and 
selectively doping the second section of the fin to form one or more second transistors (20, ¶0050) on the second section of the fin.
Kato does not disclose “forming a dielectric layer comprising a fixed charge along a central regions of the fin”.  In a similar method, however, Lai discloses forming a fin element (¶0016) and  forming a dielectric layer (112) comprising a fixed charge along a central regions of the fin (¶0020).  Lai discloses that a method as taught provides devices with higher switching speeds (¶0017).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Kato, including forming a dielectric layer comprising a fixed charge along a central regions of the fin in order to provide improved switching speed as taught by Lai.  
Regarding claim 2, the modification of Lai further discloses:
wherein the dielectric layer (112) comprises at least one of aluminum, silicon, oxygen, or nitrogen (¶0023).
Regarding claim 5, Kato further discloses:
forming a gate stack on the fin, wherein a first section of the gate stack is a first gate region for one of the one or more first transistors on the first section of the fin, and wherein a second section of the gate stack is a second gate region for one of the one or more second transistors on the second section of the fin (¶0050).
Regarding claim 6, Kato further discloses:
Docket No.: 01.P112231PCT-US-D128forming an insulator region (7) between the first section of the gate stack and the second section of the gate stack (¶0050).  
Regarding claim 9, Kato discloses:
A method comprising: forming a fin (5, 7, 9 taken together) on a substrate (1, ¶0050); 
forming a layer (7) within the fin, the layer dividing the fin into a first section (9) above the barrier layer and a second section below the barrier layer (5); 
selectively doping the first section of the fin to form one or more first transistors (30, ¶0050) on the first section of the fin; and 
selectively doping the second section of the fin to form one or more second transistors (20, ¶0050) on the second section of the fin.
Kato does not disclose “forming a barrier layer within the fin”.  In a similar method, however, Lai discloses forming a fin element (¶0016) and  forming a barrier layer (112) within the fin (¶0020).  Lai discloses that a method as taught provides devices with higher switching speeds (¶0017).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Kato, including forming a dielectric layer comprising a fixed charge along a central regions of the fin in order to provide improved switching speed as taught by Lai.  
Regarding claim 10, Kato further discloses:
forming the layer by ion implantation within a central region of the fin (¶0029).
Regarding claim 14, the modification of Lai further discloses:
forming a gate stack on the fin, wherein a first section of the gate stack is a first gate region for one of the one or more first transistors (30) on the first section of the fin, and wherein a second section of the gate stack is a second gate region for one of the one or more second transistors (20) on the second section of the fin (¶0050). 
Regarding claim 15, Kato further discloses:
forming an insulator region (7) between the first section (9) of the gate stack and the second section (5) of the gate stack (104) (¶0050).
Allowable Subject Matter
Claims 3, 4, 7, 8, 11-13, 16, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art does not disclose “patterning the dielectric layer to form an opening in the dielectric layer, wherein one of the one or first more transistors is coupled to one of the one or more second transistors through the opening” in combination with the remaining claimed features.
Regarding claim 7, the prior art does not disclose “wherein forming the gate stack on the fin comprises: forming a sacrificial gate structure on the fin; replacing a first section of the sacrificial gate structure with the first section of the gate stack; and replacing a second section of the sacrificial gate structure with the second section of the gate stack” in combination with the remaining claimed features.
Regarding claim 11, the prior art does not disclose “depositing a film containing a dopant along a central region of the fin; and Docket No.: O1.P112231PCT-US-D129performing thermal anneal processing to diffuse the dopant from the film to a central region of the fin” in combination with the remaining claimed features.
Regarding claim 12, the prior art does not disclose “patterning the barrier layer to form an opening in the barrier layer, wherein one of the one or first more transistors is coupled to one of the one or more second transistors through the opening” in combination with the remaining claimed features.
Regarding claim 16, the prior art does not disclose “forming a sacrificial gate structure on the fin; replacing a first section of the sacrificial gate structure with the first section of the gate stack; and replacing a second section of the sacrificial gate structure with the second section of the gate stack” in combination with the remaining claimed features
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899